AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                            FILED
                                                                                                                            ULT 12   2018
                                      UNITED STATES DISTRJCT COURT                                                 CLERK U.S. DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                                       SOUTH I:RN OISTRi~ T OF CA~IFORNIA
                                                                                                                 BY   T/1                   OE~UTY
             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                 v.                                        (For Offenses Committed On or After November I, 1987)
             RAFAEL TREJO-CARRILLO(!)
                                                                              Case Number:          18CR3949-CAB

                                                                           AMRUTHA JINDAL, FEDERAL DEFENDERS, INC.
                                                                           Defendant's Attorney
REGISTRATION NO.                 77800298
D -
THE DEFENDANT:
~ pleaded guilty to count(s)           ONE (1) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Connt
Title & Section                    Nature of Offense                                                                         Number(s)
18USC 1546                         FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                                1
                                   ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                                       dismissed on the motion of the United States.

     Assessment: $100.00 - Waived


     JVTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo   No fine                  D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                           HON. CATHY ANN BENCIVENGO
                                                                           UNITED STATES DISTRICT JUDGE



                                                                                                                            18CR3949-CAB
      . ,,


 AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:                      RAFAEL TREJO-CARRILLO (1)                                             Judgment - Page 2 of 2
 CASE NUMBER:                    18CR3949-CAB

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED (63 DAYS).




     D       Sentence imposed pursuant to Title 8 USC Section l 326(b ).
     D       The court makes the following recommendations to the Bureau of Prisons:




     D       The defendant is remanded to the custody of the United States Marshal.

     D       The defendant shall surrender to the United States Marshal for this district:


             D     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
             Prisons:
             D     on or before
             D     as notified by the United States Marshal.
             D     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
 I have executed this judgment as follows:

             Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL
II

                                                                                                          18CR3949-CAB
